DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings have been received on 5 December 2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (1, 2, 19, 20), 3, 4, 5, 6, 7, 8, (9, 10, 11), 12, 13, 14, 15, 16, 17,18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,16 of U.S. Patent No. 10,765,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are merely broader with respect to the balloon expanding outwardly and at least partially surrounding the filter when inflated.
Claims of instant application (17/014700)
Corresponding claims of Pa. No. 10,765,502
1, 2
1
3
2
4
4
5
5
6
6
7
7
8
8
9, 10, 11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2006/0184193A1, “Lowe”) in view of Decant, JR. et al. (US 2006/0178695A1, “Decant”).
Regarding claims 1, 5, and 8, Lowe discloses a device that is capable of detecting a thrombus or other blood particulate matter of a threshold size within a vessel. The device includes a filter (10; Fig. 1) having a head (20) and a plurality of legs (30) extending distally therefrom. The legs are capable of capturing the thrombus or other blood particulate matter of at least a threshold size. The legs form a generally conical configuration and include barbs (55) on the distal ends that are capable of detachable engagement with vessel walls to hold the filter in place within the vessel (Fig. 1). Lowe discloses a sheath (210; Fig. 6) that is capable of being positioned around at least part of the filter. The sheath has a distal balloon (260) positioned thereon that is capable of being inflated within a blood vessel to inflate outward toward the blood vessel and proximally along the sheath. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Decant with a sheath and a balloon, as taught by Lowe, to provide delivery means that reduce snagging on vessel wall during maneuvering and assist in centering the device.
 However, Lowe does not disclose at least one impedance element positioned distal to the head and capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream.
Decant teaches a filter device that includes at least one impedance element, e.g. impedance sensor [0065], positioned distal to the head and located on the legs of the sensor [0072, 0074, 0075] and capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream. At least one pressure sensor is capable of obtaining pressure data within a bloodstream to indicate presence of the thrombus [0065, 0074, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter legs of Lowe with an impedance element, as taught by Decant, to provide means to detect a change or modulation in impedance [0065].
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe.
Regarding claims 1, Decant discloses a device that is capable of detecting a thrombus or other blood particulate matter of a threshold size within a vessel. The device includes a filter (2; Fig. 1A) having a head (6) and a plurality of legs (4) extending distally therefrom. The legs are capable of capturing the thrombus or other blood particulate matter of at least a threshold size. The legs form a generally conical configuration and include barbs on the distal ends that are capable of detachable engagement with vessel walls to hold the filter in place within the vessel (Fig. 1). Decant discloses sensors that may be in the form of at least one impedance element [0065] and are positioned distal to the head [0072, 0074, 0075]. The sensors are capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream. At least one pressure sensor is capable of obtaining pressure data within a bloodstream to indicate presence of the thrombus [0065, 0074, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter legs of Decant with sensors, to measure the change of impedance when thrombi enter therebetween. Decant does not disclose a sheath with a distal balloon.
Lowe discloses a sheath (210; Fig. 6) that is capable of being positioned around at least part of the filter. The sheath has a distal balloon (260) positioned thereon that is capable of being inflated within a blood vessel to inflate outward toward the blood vessel and proximally along the sheath. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Decant with a sheath and a balloon, as taught by Lowe, to provide delivery means that reduce snagging on vessel wall during maneuvering and assist in centering the device.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant, JR., as applied to claim 1 above, and further in view of Kassab et al. (US 2004/0230131A1, “Kassab”).
Regarding claim 3, the combination of Lowe and Decant does not disclose that the at least one impedance element includes an excitation electrode that is capable of generating an electric field  and a detection electrode that is capable of detecting conductance data within the bloodstream when the filter is positioned within the bloodstream of a vessel.
Kassab teaches an excitation electrode (40, 41) that are capable of generating an electric field within the bloodstream when the filter is positioned within the bloodstream of a vessel, a detection electrode (42, 43) that is capable of detecting conductance data within the bloodstream when the filter is positioned therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the impedance element of the combination of Lowe and Decant with the impedance element, as taught by Kassab, as this modification involves the simple substitution of one impedance element for another for the predictable result of providing means to measure impedance.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe, as applied to claim 1 above, and further in view of Kassab et al. (US 2004/0230131A1, “Kassab”).
Regarding claim 3, the combination of Decant and Lowe does not disclose that the at least one impedance element includes an excitation electrode that is capable of generating an electric field  and a detection electrode that is capable of detecting conductance data within the bloodstream when the filter is positioned within the bloodstream of a vessel.
Kassab teaches an excitation electrode (40, 41) that are capable of generating an electric field within the bloodstream when the filter is positioned within the bloodstream of a vessel, a detection electrode (42, 43) that is capable of detecting conductance data within the bloodstream when the filter is positioned therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impedance element of Decant with the impedance element, as taught by Kassab, as this modification involves the simple substitution of one impedance element for another for the predictable result of providing means to measure impedance.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe, as applied to claim 1 above, and further in view of Misener et al. (US 2016/0067449A1, “Misener”).
Regarding claim 4, the combination of Decant and Lowe does not disclose a combination excitation and detection electrode that is capable of both exciting an electric field and detecting conductance data.
Misener teaches an electrode that is a combination excitation and detection electrode [0201] that is capable of both exciting an electric field and detecting conductance data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impedance element of Decant with the combination excitation and detection electrode, as taught by Misener, to provide means to generate and detect current at the procedure site.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant, as applied to claim 1 above, and further in view of Misener et al. (US 2016/0067449A1, “Misener”).
Regarding claim 4, the combination of Lowe and Decant does not disclose a combination excitation and detection electrode that is capable of both exciting an electric field and detecting conductance data.
Misener teaches an electrode that is a combination excitation and detection electrode [0201] that is capable of both exciting an electric field and detecting conductance data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impedance element of the combination of Lowe and Decant with the combination excitation and detection electrode, as taught by Misener, to provide means to generate and detect current at the procedure site.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant, as applied to claim 1 above, and further in view of Meyer (2015/0272449A1).
Regarding claim 6, the combination of Decant and Lowe discloses at least one optical sensor but does not expressly disclose at least one fiber-optic sensor.
Meyer teaches a pressure sensor that may be a fiber optic sensor [0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of the combination of Lowe and Decant as a fiber optic pressure sensor, as taught by Meyer, as this modification involves the simple substitution of one pressure sensor for another for the predictable result of detecting pressure. With this modification, the fiber optic sensor is capable of obtaining light data within a bloodstream to indicate presence of the thrombus or other blood particulate matter.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe, as applied to claim 1 above, and further in view of Meyer (2015/0272449A1).
Regarding claim 6, the combination of Decant and Lowe discloses at least one optical sensor but does not expressly disclose at least one fiber-optic sensor.
Meyer teaches a pressure sensor that may be a fiber optic sensor [0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of the combination of Decant and Lowe as a fiber optic pressure sensor, as taught by Meyer, as this modification involves the simple substitution of one pressure sensor for another for the predictable result of detecting pressure. With this modification, the fiber optic sensor is capable of obtaining light data within a bloodstream to indicate presence of the thrombus or other blood particulate matter.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant, as applied to claim 1 above, and further in view of Abbate (US 2011/0125091A1).
Regarding claim 7, the combination of Lowe and Decant does not disclose that the device is at least partially coated with a coating of fibroblast growth factor inhibitors.
Abbate teaches a device that includes one or more coatings in the form of barrier layers that may or may not release drugs [0085]. The layers may include fibroblast growth factor inhibitors [0096]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the combination of Lowe and Decant with a coating of one or more fibroblast growth factor inhibitors, as taught by Abbate, to provide means to control the proliferation of cells.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe, as applied to claim 1 above, and further in view of Abbate (US 2011/0125091A1).
Regarding claim 7, the combination of Decant and Lowe does not disclose that the device is at least partially coated with a coating of fibroblast growth factor inhibitors.
Abbate teaches a device that includes one or more coatings in the form of barrier layers that may or may not release drugs [0085]. The layers may include fibroblast growth factor inhibitors [0096]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the combination of Decant and Lowe with a coating of one or more fibroblast growth factor inhibitors, as taught by Abbate, to provide means to control the proliferation of cells.
Claim(s) 9, 10, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant in view of Kuraguntla et al. (US 2014/0214149A1, “Kuraguntla”).
Regarding claims 9, 10, 14, 15 and 18, Lowe discloses a device that is capable of detecting a thrombus or other blood particulate matter of a threshold size within a vessel. The device includes a filter (10; Fig. 1) having a head (20) and a plurality of legs (30) extending distally therefrom. The legs are capable of capturing the thrombus or other blood particulate matter of at least a threshold size. Lowe discloses a sheath (210; Fig. 6) that is capable of being positioned around at least part of the filter. The sheath has a distal balloon (260) positioned thereon that is capable of being inflated within a blood vessel to inflate outwardly toward the blood vessel and proximally along the sheath. However, Lowe does not disclose at least one impedance element positioned distal to the head and capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream.
Decant teaches a filter device that includes at least one impedance element, e.g. impedance sensor [0065], positioned distal to the head and located on the legs of the sensor [0072, 0074, 0075] and capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream. At least one pressure sensor is capable of obtaining pressure data within a bloodstream to indicate presence of the thrombus [0065, 0074, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter legs of Lowe with an impedance element, as taught by Decant, to provide means to detect a change or modulation in impedance [0065].
The combination of Lowe and Decant discloses a filter and at least one impedance element, as disclosed above, but does not disclose a console that is operably coupled to the device and capable of wirelessly obtaining data from the device, the data received from the at least one impedance element.
Kuraguntla teaches a system that includes a sensor that is capable of wirelessly transmitting data from the sensor to a remote location, e.g. a display device to visually display the output data, computer, or a processor [0107]. It is noted that a console is a system that connects to a display. The console is wirelessly coupled to a sensor and capable of obtaining data from the device [0107-0109]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of the combination of Lowe and Decant with a console that is coupled to the device, as taught by Kuraguntla, to provide means to display output data.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant and Kuraguntla, as applied to claim 9 above, and further in view of Kroh et al. (US 2014/0330143A1, “Kroh”).
Regarding claim 12, the combination of Lowe, Decant and Kuraguntla does not disclose a filter transmitter/receiver operably coupled to a console transmitter/receiver to both transmit and receive data detected by the at least one impedance element.
Kroh teaches a filter transmitter/receiver operably coupled to a console transmitter/receiver to both transmit and receive data detected by the at least one sensor [0190]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the console and filter of the combination of Lowe, Decant and Kuraguntla with means to transmit and receive data from the sensor, as taught by Kroh, to provide user interaction with the sensor.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant and Kuraguntla, as applied to claim 9 above, and further in view of Daly et al. (US 2005/0159791A1, “Daly”).
Regarding claim 13, the combination of Lowe, Decant and Kuraguntla does not disclose that the filter transmitter/receiver and console transmitter/receiver are operably coupled via a bidirectional radio frequency link.
Daly teaches a bidirectional radio frequency link that allows bidirectional data transfer between an implantable component and an external component [0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transmitter/receivers of the console and filter of the combination of Lowe, Decant and Kuraguntla with means to transmit and receive data bidirectionally via radio frequency, as taught by Daly, to provide means to inductively charge a battery when required [0054].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant and Kuraguntla, as applied to claim 10 above, and further in view of Abbate.
Regarding claim 16, the combination of Lowe, Decant and Kuraguntla does not disclose that the device is at least partially coated with a coating of fibroblast growth factor inhibitors.
Abbate teaches a device that includes one or more coatings in the form of barrier layers that may or may not release drugs [0085]. The layers may include fibroblast growth factor inhibitors [0096]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the combination of Lowe, Decant and Kuraguntla with a coating of one or more fibroblast growth factor inhibitors, as taught by Abbate, to provide means to control the proliferation of cells.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Decant and Kuraguntla, as applied to claim 10 above, and further in view of Misener et al. (US 2016/0067449A1, “Misener”).
Regarding claim 17, the combination of Lowe, Decant and Kuraguntla does not disclose a combination excitation and detection electrode that is capable of both exciting an electric field and detecting conductance data.
Misener teaches an electrode that is a combination excitation and detection electrode [0201] that is capable of both exciting an electric field and detecting conductance data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impedance element of the combination of Lowe, Decant and Kuraguntla with the combination excitation and detection electrode, as taught by Misener, to provide means to generate and detect current at the procedure site.
Claim(s) 9, 10, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe in view of Kuraguntla et al. (US2014/0214149A1, “Kuraguntla”).
Regarding claims 9, 10, 14, 15 and 18, Decant discloses a device that is capable of detecting a thrombus or other blood particulate matter of a threshold size within a vessel. The device includes a filter (2; Fig. 1A) having a head (6) and a plurality of legs (4) extending distally therefrom. The legs are capable of capturing the thrombus or other blood particulate matter of at least a threshold size. Decant discloses sensors that may be in the form of at least one impedance element [0065] and are positioned distal to the head [0072, 0074, 0075]. The sensors are capable of detecting a presence of the thrombus or other blood particulate matter of at least a threshold size within the filter by obtaining data within a bloodstream when the filter is positioned within the bloodstream. At least one pressure sensor is capable of obtaining pressure data within a bloodstream to indicate presence of the thrombus [0065, 0074, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter legs of Decant with sensors, to measure the change of impedance when thrombi enter therebetween. Decant discloses a filter and at least one impedance element, as disclosed above but does not disclose a console that is operably coupled to the device and capable of wirelessly obtaining data from the device, the data received from the at least one impedance element. Decant does not disclose a sheath having a distal balloon.
Lowe discloses a sheath (210; Fig. 6) that is capable of being positioned around at least part of the filter. The sheath has a distal balloon (260) positioned thereon that is capable of being inflated within a blood vessel to inflate outward toward the blood vessel and proximally along the sheath. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Decant with a sheath and a balloon, as taught by Lowe, to provide delivery means that reduce snagging on vessel wall during maneuvering and assist in centering the device.
Kuraguntla teaches a system that includes a sensor that is capable of wirelessly transmitting data from the sensor to a remote location, e.g. a display device to visually display the output data, computer, or a processor [0107]. It is noted that a console is a system that connects to a display. The console is wirelessly coupled to a sensor and capable of obtaining data from the device [0107-0109]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of the combination of Decant and Lowe with a console that is coupled to the device, as taught by Kuraguntla, to provide means to display output data.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe and Kuraguntla, as applied to claim 9 above, and further in view of Kroh et al. (US 2014/0330143A1, “Kroh”).
Regarding claim 12, the combination of Decant, Lowe and Kuraguntla does not disclose a filter transmitter/receiver operably coupled to a console transmitter/receiver to both transmit and receive data detected by the at least one impedance element.
Kroh teaches a filter transmitter/receiver operably coupled to a console transmitter/receiver to both transmit and receive data detected by the at least one sensor [0190]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the console and filter of the combination of Decant, Lowe and Kuraguntla with means to transmit and receive data from the sensor, as taught by Kroh, to provide user interaction with the sensor.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe and Kuraguntla, as applied to claim 9 above, and further in view of Daly et al. (US 2005/0159791A1, “Daly”).
Regarding claim 13, the combination of Decant, Lowe and Kuraguntla does not disclose that the filter transmitter/receiver and console transmitter/receiver are operably coupled via a bidirectional radio frequency link.
Daly teaches a bidirectional radio frequency link that allows bidirectional data transfer between an implantable component and an external component [0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transmitter/receivers of the console and filter of the combination of Decant, Lowe and Kuraguntla with means to transmit and receive data bidirectionally via radio frequency, as taught by Daly, to provide means to inductively charge a battery when required [0054].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe and Kuraguntla, as applied to claim 9 above, and further in view of Abbate.
Regarding claim 16, the combination of Decant, Lowe and Kuraguntla does not disclose that the device is at least partially coated with a coating of fibroblast growth factor inhibitors.
Abbate teaches a device that includes one or more coatings in the form of barrier layers that may or may not release drugs [0085]. The layers may include fibroblast growth factor inhibitors [0096]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Decant, Lowe and Kuraguntla with a coating of one or more fibroblast growth factor inhibitors, as taught by Abbate, to provide means to control the proliferation of cells.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of Lowe and Kuraguntla, as applied to claim 9 above, and further in view of Misener et al. (US 2016/0067449A1, “Misener”).
Regarding claim 17, the combination of Decant, Lowe and Kuraguntla does not disclose a combination excitation and detection electrode that is capable of both exciting an electric field and detecting conductance data.
Misener teaches an electrode that is a combination excitation and detection electrode [0201] that is capable of both exciting an electric field and detecting conductance data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the impedance element of the combination of Decant, Lowe and Kuraguntla with the combination excitation and detection electrode, as taught by Misener, to provide means to generate and detect current at the procedure site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fearnot (US 2012/0310269A1) discloses a sheath with a distal balloon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771